NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ANTHONY JEFF WOOD,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3979
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Reinaldo Ojeda,
Judge.

Anthony Jeff Wood, pro se.


PER CURIAM.

             Affirmed. See Ransone v. State, 48 So. 3d 692 (Fla. 2010); Mount v.

State, 97 So. 3d 951 (Fla. 5th DCA 2012); Cregg v. State, 43 So. 3d 818 (Fla. 1st DCA

2010).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.